After carefully reviewing the evidence offered in these cases together with the affidavit setting forth the claimed newly-discovered evidence, I am of the opinion that, had evidence such as appears in the affidavit been offered at the trial of the cases, the results would have been the same.
The evidence offered simply corroborates in part the testimony of Mastriano, the driver of the automobile, and is cumulative. It is true that the court in memorandum of decision called attention to the fact that the testimony of Mastriano was not corroborated. It is true that one of the principal issues in the trial of the cases was whether at the moment of contact of the automobile and the motorcycle, Mastriano was moving backward or not. Now comes a janitor of the building, opposite which the collision took place, a building of which the defendant Drown Chevrolet Company is a tenant, and makes affidavit that at 1 P. M. on this Sunday he happened to be looking out of a window on the second floor of the building just exactly when the collision took place and saw that Mastriano did not back his automobile.
This proposed evidence is an emphatic example of the danger of granting a new trial on the ground of newly-discovered evidence. The witness did not come forward and offer his testimony until after the rendition of judgments in the cases against a tenant of the building of which the affiant is a janitor. Here was a thoroughfare 51 feet wide, and all of the evidence in the case tends to establish the claims of the plaintiffs as to negligence of the defendants and freedom of the plaintiffs from contributory negligence.
   The motions of the defendants for a new trial are denied.